     Case 3:20-cv-02208-JLS-BLM Document 11 Filed 01/07/21 PageID.197 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               SOUTHERN DISTRICT OF CALIFORNIA

10
                                                           Case No.: 20CV2208-JLS(BLM)
11   AIRBORNE AMERICA, INC.,

12                                        Plaintiff,       ORDER GRANTING JOINT MOTION TO
                                                           CONTINUE EARLY NEUTRAL
13   V.                                                    EVALUATION CONFERENCE AND CASE
                                                           MANAGEMENT CONFERENCE VIA
14   KENWAY COMPOSITES, et al.,
                                                           VIDEOCONFERENCE
15                                    Defendants.
                                                           [ECF No. 9]
16

17

18

19         The above-entitled matter was removed to this Court on November 12, 2020. ECF No.
20   1.   Defendants CPK Manufacturing and Kenway Composites answered the complaint on
21   December 2, 2020. ECF Nos. 5 and 6.
22         On December 3, 2020, the Court issued a Notice and Order for Early Neutral Evaluation
23   Conference and Case Management Conference Via Videoconference. ECF No. 7. The Court
24   scheduled the conferences for January 11, 2021 at 1:30 p.m. Id. at 1.
25         On January 6, 2021, the parties filed a Joint Motion to Continue Early Neutral Evaluation
26   Conference and Case Management Conference Via Videoconference. ECF No. 9. The parties
27   seek to continue the conferences to March 15, 2021 and the deadline to file a joint discovery
28   plan from January 4, 2021 to March 8, 2021. Id. at 4. In support, the parties state that (1)

                                                       1
                                                                                   20CV2208-JLS(BLM)
     Case 3:20-cv-02208-JLS-BLM Document 11 Filed 01/07/21 PageID.198 Page 2 of 2



1    there is a pending motion to dismiss by Defendants Gemini Insurance Company and Berkley

2    Insurance Company, (2) “[D]efendants Kenway Corporation, Kenneth G. Priest, II, Susan Priest,

3    Michael Priest, and Ian Kopp have not yet appeared in this action . . .. and Plaintiff Airborne is

4    in the process of preparing requests for entry of default, which it expects to submit to the Court

5    by no later than January 8, 2021[,]" (3) Defendant Hill & Smith Holdings, PLC, a foreign

6    corporation, has not been served in this action and must be served under the Hague Convention

7    on Service, (4) not all parties have conferred on the draft joint discovery plan, and (5) a global

8    settlement is not possible at the January 11, 2021 ENE and CMC. Id. at 3.

9           Good cause appearing, the parties’ motion is GRANTED as follows:

10          1.     The ENE and CMC currently scheduled for January 11, 2021 is hereby

11   CONTINUED to March 15, 2021 at 9:30 a.m.

12          2.     On   or   before   March 8, 2021,        the   parties   shall   submit   via   email

13   (efile_major@casd.uscourts.gov), confidential settlement statements.

14          3.     No later than March 8, 2021, counsel for each party shall send an e-mail to the

15   Court at efile_Major@casd.uscourts.gov containing the names of the ENE/CMC participants and

16   their contact information [see ECF No. 7 at 4].

17          4.     On or before March 8, 2021, the parties must file a Joint Discovery Plan on the

18   CM/ECF system.

19          5.     The parties must exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no

20   later than March 8, 2021.

21          6.     All other guidelines and requirements shall remain as previously set. See ECF No.

22   7.

23

24          IT IS SO ORDERED.

25   Dated: 1/6/2021

26

27

28

                                                       2
                                                                                      20CV2208-JLS(BLM)
